UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


ANTHONY D. THOMAS,                              §
                                                §
                Plaintiff,                      §
                                                §
versus                                          §   CIVIL ACTION NO. 1:18-CV-605
                                                §
CHELSEA PETRY, et al.,                          §
                                                §
                Defendants.                     §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Anthony D. Thomas, a prisoner confined at the Stiles Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

pauperis, brought this civil rights action pursuant to 42 U.S.C. § 1983 against Chelsea Petry and

David Turbiate.

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The magistrate judge recommends dismissing the action with prejudice pursuant to 28 U.S.C.

§ 1915(e) as frivolous and for failure to state a claim upon which relief may be granted.

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.
                                          ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge (#11) is ADOPTED. A final judgment will be

entered in this case in accordance with the magistrate judge’s recommendation.


        Signed this date
        May 7, 2019




                                              2
